DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests optical device including a first light source, a stage on which the substrate is placed, a first polarizer configured to adjust polarization state of light, and a first detector, and the performing the first inspection including emitting a first multi-wavelength light toward the first measurement area of the substrate, obtaining first wavelength- specific images using the first detector, generating first spectrum data of each of at least some of pixels based on the first wavelength-specific images, and extracting a first spectrum from the first spectrum data; and performing a second inspection on the substrate using a vertical optical device, the vertical optical device including a second polarizer and a second detector, the performing the second inspection including emitting a second multi- wavelength light toward a second measurement area of the substrate, obtaining second wavelength-specific images using the second detector, generating second spectrum data of each of at least some of pixels based on the second wavelength-specific images, and extracting a second spectrum from the second spectrum data, and the second measurement area being within the first measurement area (claims 25-34) preparing a substrate that has an inspection area including a first measurement area; performing a first inspection on the first measurement area using an inclined optical device, the performing the first inspection including emitting a first multi-wavelength light toward the first measurement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vollrath et al.  (2008/0144025) disclose an apparatus for wafer inspection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/BRADLEY SMITH/Primary Examiner, Art Unit 2817